            Case 2:20-mc-00720-MRH Document 9 Filed 10/15/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: DISCIPLINE OF                            )
ELLIOTT J. SCHUCHARDT,                          )
PA ATTORNEY REGISTRATION                        )
NUMBER 78911, A MEMBER                          )     Misc. No. 20-720-MRH
OF THE BAR OF THE                               )
UNITED STATES DISTRICT                          )
COURT FOR THE WESTERN                           )
DISTRICT OF PENNSYLVANIA                        )

                        ORDER ON MOTION FOR RECONSIDERATION

       WHEREAS this Court entered an order on September 22, 2020, reciprocally suspending

Attorney Elliott J. Schuchardt (“Schuchardt”) for a period of two years, retroactive to December

10, 2019 (ECF No. 4);

       WHEREAS on September 28, 2020, Schuchardt filed a Motion for Reconsideration

(ECF No. 5) (the “Motion for Reconsideration”) in which he contends that it is “legally and

morally improper for the Court to enter reciprocal sanctions…where…[he] was not given a full

and fair opportunity to litigate the underlying [Tennessee disciplinary] case.” (ECF No. 5 at ¶

5).

       WHEREAS, specifically, Schuchardt claims that he “was not given a full and fair

opportunity to litigate the underlying Tennessee [disciplinary] case because (i) the Federal

Rules of Civil Procedure do not yet apply in federal attorney disciplinary matters; (ii)

Schuchardt was denied a hearing in the Tennessee proceeding; (iii) Schuchardt was not given

the opportunity to subpoena evidence or call witnesses in the Tennessee proceeding; and (iv) the

Tennessee Court has as of this date refused to provide specific allegations of misconduct against

Schuchardt,” which Shuchardt asserts “are all fundamental requirements of due process.” (Id. at

¶ 6); and
         Case 2:20-mc-00720-MRH Document 9 Filed 10/15/20 Page 2 of 9




       WHEREAS, Schuchardt has also filed a Motion for Hearing on the instant Motion for

Reconsideration (ECF No. 6);

       AND NOW, as a preliminary matter, the Motion for a Hearing (ECF No. 6) is DENIED

for the following reasons:

       1) The face of the record reflects that Shuchardt’s initial Response to the Order

           to Show Cause in this matter (ECF No. 3) does not include a request for

           hearing;

       2) Even had Schuchardt requested a hearing in his Response, under Local Civil

           Rule 83.3(D), which governs because the discipline against Schuchardt is

           reciprocal to the Tennessee Court’s December 10, 2019 order of suspension,

           the scheduling and conduct of any hearing on an attorney’s Response to an

           Order to Show Cause is at the sole discretion of the judges to whom the matter

           is referred;

       3) Local Civil Rule 83.3(B), cited by Schuchardt in his Motion for a Hearing on

           his Motion for Reconsideration (ECF No. 6 at ¶ 5), does not mandate a

           hearing on the Motion for Reconsideration because a) that rule does not apply

           to motions for reconsideration, by its own terms, and b) that rule does not

           apply to reciprocal disciplinary proceedings, but instead, applies to

           disciplinary actions originating from a complaint filed or misconduct

           occurring in this Court; and

       4) Schuchardt has submitted no legal authority, binding or persuasive, in support

           of his assertion that a hearing is required either prior to entry of an order



                                                  2
        Case 2:20-mc-00720-MRH Document 9 Filed 10/15/20 Page 3 of 9




          imposing reciprocal discipline against an attorney, or prior to disposition of a

          motion for reconsideration of such an order.

      IT IS FURTHER ORDERED that the Motion for Reconsideration (ECF No. 5) is

DENIED for the following reasons:

      1) A motion for reconsideration with respect to a final order or judgment must rely

          upon one of three grounds: (1) an intervening change in the law; (2) the

          availability of new evidence; or (3) the need to correct clear error of law or

          prevent manifest injustice. N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d

          1194, 1218 (3d Cir. 1995). The purpose of such a motion is “to correct manifest

          errors of law or fact or to present newly discovered evidence.” Bootay v. KBR,

          Inc., 437 Fed.Appx. 140, 146-47 (3d Cir. 2011) (citing Harsco Corp. v. Zlotnicki,

          779 F.2d 906, 909 (3d Cir. 1985)). A motion for reconsideration is not to be used

          to relitigate or “rehash” issues the court already decided, or to ask a district court

          to rethink a decision it, rightly or wrongly, already made. Williams v. City of

          Pittsburgh, 32 F.Supp.2d 236, 238 (W.D. Pa. 1998); Reich v. Compton, 834

          F.Supp. 753, 755 (E.D. Pa. 1993), aff'd in part, rev'd in part, 57 F.3d 270 (3d Cir.

          1995); Keyes v. Nat'l R.R. Passenger Corp., 766 F.Supp. 277, 280 (E.D. Pa.

          1991). In order to be successful on a motion for reconsideration, the movant must

          demonstrate a “definite and firm conviction that a mistake has been committed,”

          or that the court overlooked arguments that were previously made. United States

          v. Jasin, 292 F.Supp.2d 670, 676 (E.D. Pa. 2003).

      2) Schuchardt does not acknowledge this controlling legal standard anywhere in his

          Motion for Reconsideration, ECF No. 5. The Court, nevertheless, understands that

                                                 3
  Case 2:20-mc-00720-MRH Document 9 Filed 10/15/20 Page 4 of 9




   Schuchardt asserts that this Court made a clear error of law or a mistake,

   overlooked his prior arguments, and/or caused a manifest injustice by imposing

   reciprocal discipline against him. Specifically, Schuchardt lists four ways in

   which he contends that this Court violated his Due Process rights. Supra at 1.

3) Pursuant to this Court’s Local Rule “a final adjudication in another Court that an

   attorney has been guilty of misconduct shall establish conclusively the

   misconduct for the purposes of a disciplinary proceeding in this Court” unless

   “upon the face of the record upon which the discipline in another jurisdiction is

   predicated it clearly appears that:

       a. the procedure was so lacking in notice or opportunity to be heard as

           to constitute a deprivation of due process;

       b. there was such an infirmity of proof establishing the misconduct as

           to give rise to the clear conviction that this Court could not,

           consistent with its duty, accept as final the conclusion on that

           subject;

       c. the imposition of the same discipline by this Court would result in

           grave injustice; or

       d. the misconduct established is deemed by this Court to warrant

           substantially different discipline.” LCvR 83.3(D)(4) & (5).

4) Schuchardt’s assertion that the Federal Rules of Civil Procedure did not apply to his

   Tennessee disciplinary proceedings does not clearly demonstrate, on the face of the

   Tennessee record, any of the four exceptions listed in Local Civil Rule

   83.3(D)(4)(a)-(d):

                                          4
  Case 2:20-mc-00720-MRH Document 9 Filed 10/15/20 Page 5 of 9




       a. Schuchardt offers no legal authority in support of his position that his

           rights were violated because the Tennessee Court did not apply the

           Federal Rules of Civil Procedure during his disciplinary proceeding;

           and

       b. This Court is unaware of any binding legal authority requiring that

           the Federal Rules of Civil Procedure be applied to attorney

           disciplinary matters in that Court.

5) Schuchardt’s assertion that the Tennessee Court did not hold a hearing prior to

   imposing discipline on him does not clearly demonstrate, on the face of the

   Tennessee record, any of the four exceptions listed in Local Civil Rule

   83.3(D)(4)(a)-(d):

       a. The United States District Court for the Eastern District of Tennessee’s

           Local Rules require that an attorney’s response to a disciplinary order

           to show cause contain “a specific request for a hearing or a statement

           specifically declining a hearing.” ED TN Local Rules, Rule 83.7(e)(4);

       b. Schuchardt’s initial response to the order to show cause in Tennessee

           contained no such statement. In re: Elliott J. Schuchardt, 18-039, ED

           TN (ECF No. 9);

       c. Schuchardt’s supplemental response to the order to show cause in

           Tennessee contained no such statement. Id., ECF No. 13; and

       d. The Tennessee Court, interpreting its own local rule, found that

           Schuchardt waived his right to a hearing by failing to include the

           statement required by its local rules and held that procedural due process

                                         5
  Case 2:20-mc-00720-MRH Document 9 Filed 10/15/20 Page 6 of 9




          did not compel it “to grant a hearing after the responded (sic) failed to

          timely abide by the procedures for doing so.” Id., ECF No. 14 at 1 n.1;

          ECF No. 22 at 12-13.

6) Schuchardt’s assertion that he was not given the opportunity to subpoena evidence

   or call witnesses in the Tennessee disciplinary proceeding does not clearly

   demonstrate, on the face of the Tennessee record, any of the four exceptions listed

   in Local Civil Rule 83.3(D)(4)(a)-(d):

       a. Schuchardt offers no legal authority in support of his contention that

          his rights were violated because the Tennessee Court did not permit

          him to subpoena evidence or call witnesses during his disciplinary

          proceeding.;

       b. Although Schuchardt was entitled to an opportunity to be heard prior

          to imposition of discipline by the Tennessee Court, Schuchardt was

          provided, and took advantage of, that opportunity by filing (i) a 56-

          page response to the Tennessee order to show cause, with more than

          350 pages of exhibits attached, In re: Elliott J. Schuchardt, 18-039,

          ED TN (ECF No. 9), (ii) a supplemental response, which attached an

          additional 349 pages of exhibits, Id., ECF No. 13, and (iii) a 30-page

          objection to the magistrate judge’s report and recommendation, with

          another 30 pages of exhibits attached, Id., ECF No. 18; and

       c. Before reciprocal discipline was imposed by this Court, Schuchardt

          was afforded the opportunity to respond to this Court’s Order to Show

          Cause. (ECF No. 1). Schuchardt filed a 15-page response, attaching

                                        6
  Case 2:20-mc-00720-MRH Document 9 Filed 10/15/20 Page 7 of 9




           the 71-page brief he filed with the Court of Appeals for the Sixth

           Circuit in his appeal from the Tennessee Court’s December 10, 2019

           order of suspension.

7) Schuchardt’s assertion that the Tennessee Court refused to provide specific

   allegations of misconduct against him during the Tennessee disciplinary proceeding

   does not clearly demonstrate, on the face of the Tennessee record, any of the four

   exceptions listed in Local Civil Rule 83.3(D)(4)(a)-(d):

       a. Although Schuchardt is entitled to notice of specific allegations of

           misconduct against him prior to the imposition of discipline by the

           Tennessee Court, the record reflects that Schuchardt was provided

           such notice;

       b. The Tennessee Court issued a 38-page order to show cause on June 20,

           2018, 20 pages of which consist of a section entitled “Facts for which

           Mr. Schuchardt must Show Cause why he should not be Sanctioned”

           Further. In re: Elliott J. Schuchardt, 18-039, ED TN (ECF No. 3);

       c. Tennessee Bankruptcy Judge Bauknight sent a formal letter of

           complaint to the chief district judge of the Tennessee Court outlining

           Schuchardt’s history of misconduct before the bankruptcy court,

           attaching pertinent documents, and asking that the district court

           institute formal disciplinary proceedings against Schuchardt as a result

           of his misconduct. Id., ECF No. 4. That complaint letter was provided

           to Schuchardt. Id., ECF No. 7. The complaint specifically noted that it

           was based upon “matters of record either by Mr. Schuchardt’s conduct

                                         7
Case 2:20-mc-00720-MRH Document 9 Filed 10/15/20 Page 8 of 9




       in the courtroom in my presence, out-of-court conduct to which Mr.

       Schuchardt admitted on the record in court or in papers, or issues

       arising out Mr. Schuchardt’s record filings in cases.” Id., ECF No. 4 at

       2; and

    d. Schuchardt filed a substantive response (Id., ECF No. 9) and

       supplementary response (Id., ECF No. 13) to the orders to show

       cause issued by the Tennessee Court’s chief judge (Id., ECF No. 7)

       and bankruptcy judge (Id., ECF No. 3) which, by length and

       substance alone, dispel his contention in this Court that he did not

       have notice of the specific allegations of misconduct against him in

       the Tennessee disciplinary proceedings. In addition:

          i.    Schuchardt’s response to the Tennessee Court’s orders to

                show cause included 15 pages of factual background and

                procedural history setting forth an alleged conspiracy

                against Schuchardt by Bankruptcy Judge Bauknight and the

                bankruptcy Trustee. Id., ECF No. 9 at 12-28;

         ii.    Schuchard’s response to the Tennessee Court’s orders to

                show cause included 25 pages of argument countering

                specific allegations of wrongdoing in 12 bankruptcy cases,

                identified by case name and number. Id. at 29-53;

        iii.    Schuchardt’s response included argument in response to

                accusations that he violated specific Tennessee rules of

                professional conduct. See e.g., Id. at 36;

                                       8
        Case 2:20-mc-00720-MRH Document 9 Filed 10/15/20 Page 9 of 9




                  iv.    Schuchardt’s supplemental response attached a copy of the

                         55-page brief he filed when he appealed sanction orders

                         entered by the bankruptcy court to the district court in

                         Tennessee. Id., ECF No. 13.

      8) Because none of Schuchardt’s four asserted challenges to the December 10, 2019

          Tennessee order of suspension “clearly appear[]” on “the face of the [Tennessee

          disciplinary] record” to be supported by law or fact, the pending Motion for

          Reconsideration must be denied.



Date: October 15, 2020                                      FOR THE COURT:

                                                            /s/ Mark R. Hornak
                                                            Mark R. Hornak
                                                            Chief United States District Judge




                                               9
